Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anand L. Daniell appeals the district court’s order certifying a class for a class action complaint and approving a settlement agreement, thereby overruling Dan-iell’s objection to the settlement. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Daniell v. Vukosa, Nos. 1:13-cv-02271-JFM; 1:13-cv-02332-JFM; 1:13-cv-02377-JFM; 1:13-cv-02483-JKB (D.Md. Apr. 18, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.